 In the Matter of SWIFT & COMPANYandAMALGAMATED MEAT CUTTERSAND BUTCHER WORKMEN OF NORTH AMERICA, LOCAL 172, AFFILIATEDWITH THE AMERICAN FEDERATION OF LABORCases Nos.0-1643and R-1700DIRECTION OF ELECTIONMay 26.1941On March 25, 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Order 1 in the above-entitledproceedings, ordering that the respondent cease and desist from cer-tain unfair labor practices and take certain affirmative action foundnecessary to effectuate the policies of the National Labor RelationsAct, 49 Stat. 449, and therein stating that an election by secret ballotwould be directed among certain employees of the respondent uponreceipt of information from the Regional Director that the circum-stances permit a free choice of representatives unaffected by the re-spondent's unlawful acts.The Regional Director has since advisedthe Board that an election may appropriately be held at this time.By virtue of and pursuant to the power vested in the National La-bor Relations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation ordered by the Board toascertain representatives for the purposes of collective bargainingwith Swift & Company, Springfield, Missouri, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction of Election, under the di-rection and supervision of the Regional Director for the SeventeenthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said rules andregulations airtong all production and maintenance employees ofSwift & Company at its Springfield, Missouri, plant, who were em-ployed during the pay-roll period immediately preceding the date ofthisDirection, including employees with less than 5 years of servicewho, as of such pay-roll period, have been laid off for 30 or less work-ing days; employees with 5 to 10 years of service who, as of such130 N. L R B 550.32 N. L R. B, No. 1486 SWIFT & COMPANY87pay-roll period, have been laid off for 60 or less working days; em-ployees with 10 to 15 years of service who, as of such pay-roll period,have been laid off for 90 or less working days; employees with 15 to20 years of service who, as of such pay-roll period, have been laidoff for 120 or less working days; employees with 20 or more yearsof service who, as of such pay-roll period have been laid off for 180or less working days; and also including employees who did not workduring such pay-roll period because they were ill or on vacation orin the active military service or training of the United States, ortemporarily laid off, but excluding foremen, supervisory employees,office and clerical employees, and truck drivers who drive trucks morethan 50 per cent of the time, and further excluding employees whohave worked during 15 or less days during 1 year preceding such pay-roll period and employees who have since quit or been discharged forcause, to determine whether or not they desire to be represented byAmalgamated Meat Cutters and Butcher Workmen of North Amer-ica, Local 172, for the purposes of collective bargaining.